


Exhibit 10(g)

Summary of CBS Corporation Compensation for Outside Directors
(As of March 1, 2006)

Directors of CBS Corporation (the "Company") who are not employees of the
Company or any of its subsidiaries (the "Outside Directors") receive
compensation for their service on the Board of Directors as follows:

Cash Compensation

•An annual retainer of $60,000, payable in equal installments quarterly in
advance, plus a per meeting attendance fee of $2,000; and

•The Chairs of the Audit, Compensation and Nominating and Governance Committees
each receive an annual retainer of $20,000, payable in equal installments
quarterly in advance, and the members of those committees receive a per meeting
attendance fee of $2,000.

Outside Directors may elect to defer their cash compensation under the CBS
Corporation Deferred Compensation Plan for Outside Directors, or any successor
plan.

Equity Compensation

Stock Options:

•an initial grant of 12,734 stock options (10,000 stock options prior to
adjustments made in connection with the Separation1) to purchase shares of the
Company's Class B common stock on the date the director first joins the Board or
becomes an Outside Director, which options vest one year from the date of grant;
and

•an annual grant of 5,093 stock options (4,000 stock options prior to
adjustments made in connection with the Separation) to purchase shares of the
Company's Class B common stock on January 31st of each year, which options vest
in three equal annual installments, on the first, second and third anniversaries
of the date of grant.

The exercise price of the stock options is the closing price of the Company's
Class B common stock on the New York Stock Exchange ("NYSE") on the date of
grant.

Restricted Share Units (RSUs):

•an annual grant of RSUs on January 31st of each year equal to $55,000 in value
based on the closing price of the Company's Class B common stock on the NYSE on
the date of grant, which RSUs vest one year from the date of grant.

RSUs are payable to Outside Directors in shares of the Company's Class B common
stock upon vesting unless the Outside Director elects to defer settlement of the
RSUs to a future date. Outside Directors are entitled to receive dividend
equivalents on the RSUs in the event the Company pays a regular cash dividend on
its Class B common stock. Dividend equivalents will accrue on the RSUs
(including deferred RSUs) in accordance with the 2005 RSU Plan for Outside
Directors until the RSUs are settled, at which time the dividend equivalents are
payable in shares of Class B common stock, with fractional shares paid in cash.

Other

Expenses

Outside Directors are reimbursed for expenses (including travel and lodging) in
accordance with the Company's normal travel policies incurred in attending
Board, committee and stockholder meetings.

--------------------------------------------------------------------------------

1The Separation refers to the transaction whereby the former Viacom Inc.
separated into two publicly traded companies, CBS Corporation and new Viacom
Inc., on December 31, 2005.

--------------------------------------------------------------------------------


